 



CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of this 11th day
of December 2017 between Mercari Communications Group, Ltd., a Colorado
corporation (the “Company”), and Wanli Liu (the “Consultant”).

 

Preliminary Statement

 

Consultant has performed consulting services for Chengdu AiXin Zhonghong
Biological Technology Co., Ltd., a Chinese company (“AiXin Zhonghong”), and
assisted the Company in connection with its acquisition of AiXin Zhonghong
(collectively, the “Services”).

 

The Company desires to issue to the Consultant, and the Consultant is willing to
accept from the Company, 15,074,695 restricted shares of the common stock of the
Company (the “Shares”), in consideration for the Services, on the terms and
subject to the conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

1. ISSUANCE OF SHARES. Upon the terms and subject to the conditions set forth in
this Agreement, the Company hereby issues to the Consultant, and Consultant
hereby accepts, the Shares, in payment for the Services.

 

2. DELIVERIES. The Company has instructed its transfer agent to issue a
certificate evidencing the Shares registered in the name of the Consultant or
its nominee.

 

3. REPRESENTATIONS OF COMPANY. The Company hereby represents and warrants to the
Consultant as follows:

 

3.01 Organization. The Company is a corporation duly incorporated, validly
existing, and in good standing under the laws of the State of Colorado and has
the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted. The Company has
made available to the Consultant or there is included on the Securities and
Exchange Commission’s website (“EDGAR”) complete and correct copies of the
articles of incorporation and bylaws of the Company, each as in effect on the
date hereof (together, the “Company Charter Documents”). The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of Company Charter
Documents. The Company has taken all action required by law, its Charter
Documents, or otherwise to authorize the execution and delivery of this
Agreement, and the Company has full power, authority, and legal right and has
taken all action required by law, its Charter Documents, or otherwise to
consummate the transactions contemplated hereby.

 

 

 

 

3.02 Approval of Agreement. The Board of Directors of the Company has authorized
the execution and delivery of this Agreement by the Company and has approved
this Agreement and the issuance of the Shares to the Consultant pursuant to this
Agreement.

 

3.03 Valid Obligation. This Agreement constitutes the valid and binding
obligation of the Company, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

3.04 No Conflict With Other Instruments. The execution of this Agreement and the
issuance of the Shares to the Consultant contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or to which any of its assets, properties or operations are subject.

 

3.05 SEC Filings; Financial Statements.

 

(a) The Company has made available to the Consultant a correct and complete
copy, or there has been available on EDGAR, copies, of each report, registration
statement and definitive proxy and information statement filed by the Company
with the U.S. Securities and exchange Commission (the “SEC”) since June 1, 2016
(the “SEC Reports”). As of their respective dates, the SEC Reports: (i) were
prepared in accordance and complied in all material respects with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”) or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the
case may be, and the rules and regulations of the SEC thereunder applicable to
such SEC Reports, and (ii) did not at the time they were filed (and if amended
or superseded by a filing prior to the date of this Agreement then on the date
of such filing and as so amended or superseded) contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b) Included in the SEC Reports are the audited balance sheets of the Company as
of May 31, 2017 and 2016 and the related audited statements of operations,
stockholders’ equity and cash flows for the years ended May 31, 2017 and 2016,
together with the notes to such statements and the opinion of its independent
certified public accountant thereon, and the unaudited balance sheet of the
Company as of August 31, 2017 and the related unaudited statements of operations
and cash flows for nine and three month periods ended August 31, 2017 and 2016,
together with the notes to such unaudited statements.

 

 

 

 

(c) Each set of financial statements (including, in each case, any related notes
thereto) contained in the SEC Reports comply as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, were
prepared in accordance with U.S. GAAP applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto) and each
fairly presents in all material respects the financial position of the Company
at the respective dates thereof and the results of its operations and cash flows
for the periods indicated, except that the unaudited interim financial
statements were or are subject to normal adjustments which were not or are not
expected to have a material adverse effect upon the business, prospects,
management, properties, operations, condition (financial or otherwise) or
results of operations of the Company, taken as a whole (“Material Adverse
Effect”).

 

4. REPRESENTATIONS OF CONSULTANT. The Consultant hereby represents and warrants
to the Company as follows:

 

4.01 Power and Capacity; Binding Effect. The Consultant has the legal power and
capacity to execute and deliver this Agreement. This Agreement constitutes a
legal, valid and binding obligation of the Consultant, enforceable against the
Consultant in accordance with the terms hereof.

 

4.02 No Conflicts. The execution and delivery of this Agreement by the
Consultant: (a) does not require the consent of any third party or governmental
entity under any laws; (b) does not violate any laws applicable to the
Consultant and (c) does not violate or breach any contractual obligation to
which the Consultant is a party.

 

4.03 Acquisition of Shares Exempt from Registration.

 

(a) The Consultant understands that the Shares are being offered and sold in
reliance on an exemption from the registration requirements of the Securities
Act under Regulation S promulgated under the Securities Act (“Regulation S”),
based upon the representations and warranties of the Consultant as set forth
below that the Consultant is not a “U.S. Person,” as defined in Rule 902(k) of
Regulation S and that the issuance and sale of the Shares occurred in an
“off-shore transaction,” as defined in Rule 902 (h) of Regulation S, and that
the Company is relying upon the truth and accuracy of the representations,
warranties, acknowledgments and understandings of the Consultant set forth
herein in order to determine the applicability of such exemptions and the
suitability of the Consultant to acquire the Shares. In this regard, the
Consultant represents, warrants and agrees that he is not a “U.S. Person” as
defined in Rule 902(k) of Regulation S and understands that the Shares are not
registered under the Securities Act and that the issuance thereof to Consultant
is intended to be exempt from registration under the Securities Act pursuant to
Regulation S. The Consultant has no intention of becoming a U.S. Person, and at
the time of the origination of contact concerning this Agreement and the date of
the execution and delivery of this Agreement, the Consultant was outside of the
United States.

 

 

 

 

The Consultant understands and acknowledges that the certificate representing
the Shares will be endorsed with the following legends, in addition to any other
legend required to be placed thereon by applicable federal or state securities
laws:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE BEEN OFFERED TO INVESTORS WHO
ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF
1933, AS AMENDED (“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE
UPON REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

(b) The Consultant acknowledges that neither the SEC, nor the securities
regulatory body of any state or other jurisdiction, has received, considered or
passed upon the accuracy or adequacy of the information and representations made
in this Agreement.

 

(c) The Consultant acknowledges that Consultant has carefully reviewed such
information as Consultant has deemed necessary to evaluate an investment in the
Company and its securities. To the full satisfaction of Consultant, the
Consultant has been furnished all materials that he has requested relating to
the Company and the issuance of the Shares hereunder, and Consultant has been
afforded the opportunity to ask questions of the Company’s representatives to
obtain any information necessary to verify the accuracy of any representations
or information made or given to the Consultant. Notwithstanding the foregoing,
nothing herein shall derogate from or otherwise modify the representations and
warranties of the Company set forth in this Agreement, on which the Consultant
has relied in accepting the Shares in consideration for the Services.

 

(d) The Consultant understands that the Shares may not be sold, transferred, or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the Shares or any available exemption from registration under
the Securities Act, the Shares may have to be held indefinitely. The Consultant
further acknowledges that the Shares may not be sold pursuant to Rule 144
promulgated under the Securities Act unless all of the conditions of Rule 144
are satisfied (including, without limitation, the Company’s compliance with the
reporting requirements under the Exchange Act).

 

 

 

 

4.04 Additional Legends; Consent. The Consultant consents to the Company making
a notation on its records or giving instructions to any transfer agent of the
Shares in order to implement the restrictions on transfer of the Shares.

 

5. MISCELLANEOUS.

 

(a) This Agreement represents the entire agreement between the parties hereto
with respect to the transactions contemplated hereby and supersedes all prior
agreements with respect thereto, whether written or oral.

 

(b) Survival. The representations and warranties of the respective parties shall
survive the purchase and sale of the Shares contemplated hereby for a period of
one year.

 

(c) This Agreement shall be governed by and construed in accordance with the
laws of the Peoples’ Republic of China.

 

(d) This Agreement may be executed in counterparts, each of which shall be an
original, but all of which shall constitute but one Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date of
first written above.

 

  MERCARI COMMUNICATIONS GROUP, LTD.:         By: /s/ Quanzhong Lin    
Quanzhong Lin     Chief Executive Officer         CONSULTANT:           /s/Wanli
Liu     Wanli Liu

 

 

 

